DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 6/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 12-15 have been fully considered and are persuasive.  The objection of claims 12-15 has been withdrawn. 

Claim Objections
Claim(s) 28 is/are objected to because of the following informalities:  change “in each of the plurality of wireless links” in line 2 to “in at least each of the first and second wireless links”.  Appropriate correction is required.
Claim(s) 29 is/are objected to because of the following informalities:  change “the two or more of” in line 4 to “the at least the first and second of”.  Appropriate correction is required.
Claim(s) 31 is/are objected to because of the following informalities:  change “Standard” in line 3 to “standard”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 22-23, 26, and 30-36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, this claim recites “reception of link correlation data via at least one preamble or midamble of a single user (SU) frame”. In view of claim 21 reciting “reception of link correlation data via at least one preamble or midamble of a single user (SU) frame”, it appears that link correlation data is received via at least one preamble or midamble of both a SU frame and a MU frame. Applicant does not provide support for this feature. The closest the Examiner found is in ¶ 50, which recite “In one configuration…the reception of the plurality of training data via at least a portion of the plurality of wireless links comprises reception of link correlation data via at least one preamble or midamble of a single user (SU) frame” and ¶ 51, which recite “In another configuration…the reception of the plurality of training data via at least a portion of the plurality of wireless links comprises reception of link correlation data via at least one preamble or midamble of a multiple user (MU) frame” and ¶ 132, which recite “an exemplary data frame…for carriage of the aforementioned training data…the frame 500 may be configured as a single user (SU) frame, a multiple user (MU) frame, or a trigger based (TB) frame”. These paragraphs appears to show that the reception is done in either a SU or MU frame but not both. Claim 23 fails to resolve the deficiency of claim 22 and is thus rejected under similar rationale.
Regarding claim 23, this claim recites “…only across a subset of plurality of wireless links”. Applicant states that this claim corresponds to original claim 19. However, original claim 19 and the specification recite or similarly recites “subset…frequency bands” (see at least ¶ 51-52 of the published specification). The claims and specification appear to show a link and a frequency band being different.
Regarding claim 26, this claim recites “…statistic across selected ones of the plurality of user devices”. Applicant states that this claim corresponds to original claim 13. It is noted that original claim 13 recites “statistic only across selected ones of the plurality of wireless links”. A difference between claim 26 and 13 is that claim 26 has a broader scope than claim 13 since claim 13 has the at least one channel quality statistic being utilized only across selected ones of the plurality of wireless links whereas claim 26 has the at least one channel quality statistic being utilized across selected ones of the plurality of wireless links (there is an omission of “only” which shows the at least one channel quality statistic could be utilized in other ways besides across selected ones of the plurality of wireless links). MPEP 2163.05 states “The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations”.
Regarding claims 30-31, these claims recite or similarly recite “the link correlation data valid across the at least the first and second of the plurality of wireless links”. For similar reasons above with respect to claim 23’s issue with a link and a frequency band being different and claim 26’s issue with the omission of “only”, claims 30-31 are rejected.
Regarding claim 32, this claim recites “utilizing the determined at least one channel quality statistic across at least the first and second of the plurality of wireless links so as to exploit at least one commonality between at least the first and second of the plurality of wireless links”. Although the specification and originally filed claims support “utilizing the determined at least one channel quality statistic across at least the first and second of the plurality of wireless links” and “to exploit at least one commonality between at least the first and second of the plurality of wireless links”, the specification does not appear to support the combined showing of “utilizing the determined at least one channel quality statistic across at least the first and second of the plurality of wireless links so as to exploit at least one commonality between at least the first and second of the plurality of wireless links”. The published specification at ¶ 34 and originally filed claim 1 recite or similarly recite “utilize one or more channel statistics associated with a first wireless link for at least one second wireless link of the device so as to exploit at least one commonality between the first wireless link and the second wireless link” and ¶ 202 of the published specification recite “channel statistics in one DL(UL) link can be used to compute beamforming/precoding weights on the UL(DL) based on the channel reciprocity between the UL/DL links where the two links share sufficient commonality”. This appears to show the exploitation is based on statistic(s) of one link being utilized for another link. Claims 33-36 fails to resolve the deficiency of claim 32 and/or have the same or similar issue and are thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23, 26, 31, and 36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, it is unclear what “the link correlation data” in lines 1-2 is referring to since there is “link correlation data” in each of claims 21 and 22.
Claim 26 recites the limitation "the IEEE 802.11 standard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the IEEE 802.11 standard" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the at least one IEEE 802.11 Std. 802.11 standard" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 11-15, 21, 24-25, and 27-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claims 11 and 24:  although the prior arts of record teaches each individual portions of each limitations within claims 11 and 24, the prior arts of record, in single or combination (emphasis added), does not teach, suggest or provide rationale for the interconnected relationship among all limitations within each of claims 11 and 24. Furthermore, new independent claim 21 containing allowable subject matter cited in the non-final rejection indicates the reason(s) claim 21 is patentable over the prior arts of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476